DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted March 10, 2021, April 30, 2021, and November 8, 2021 are all being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9, 10, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Ni (CN 110350694 A).
Regarding claim 1, Ni teaches a rotor assembly (Fig. 2, 1) for an electric motor (“A permanent magnet synchronous AC motor with low noise and strong output capability, comprising a rotor iron core”, [0009]), said rotor assembly comprising: 

    PNG
    media_image1.png
    760
    491
    media_image1.png
    Greyscale

a rotor core including a plurality of laminations stacked along a rotational axis of the electric motor (see how the rotor core in Fig. 2, 1 is made up of a series of laminations from Fig. 3, 12), 
said rotor core defining a plurality of radially extending magnet receiving slots (Fig. 2, 11) extending axially through said rotor core, 
each of said laminations comprising a central body portion (Fig. 2, 17) and an outer body portion (Fig. 2, 16), said outer body portion substantially enclosing said central body portion; and 
a plurality of magnets (Fig. 2, 2), 
each magnet received in a respective magnet receiving slot of the rotor core (Fig. 2, magnets 2 received in slots 11), 
each of said laminations comprising a deflectable magnet retaining tab (Fig. 2, 15) that extends radially outward from the central body portion into a corresponding one of the magnet receiving slots; 
said magnet retaining tab engaging and being deflected by a corresponding one of the magnets to exert a reactive force against the corresponding one of the magnets (“Specifically, after the magnetic steel 2 is pressed into the magnetic steel groove 11 , the magnetic steel support table 15 is deformed to a certain extent (as shown by the dotted line structure in FIG. 5 ) so as to push against the side surface of the magnetic steel 2 , so that the magnetic steel 2 and the magnetic steel are deformed to a certain extent”, [0040]).

    PNG
    media_image2.png
    812
    636
    media_image2.png
    Greyscale

Regarding claim 2, Ni teaches the rotor assembly as claimed in claim 1. Ni further teaches each of said magnet receiving slots defining a slot center point (modified Fig. 3, top of central slot axis) and a central slot axis (see modified Fig. 3) that extends radially relative to the rotational axis through the slot center point, said magnet retaining tab (modified Fig. 3, 15) being centered in a respective one of the magnet receiving slots, symmetrical about the corresponding central slot axis thereof.

    PNG
    media_image3.png
    420
    424
    media_image3.png
    Greyscale

Regarding claim 3, Ni teaches the rotor assembly as claimed in claim 2. Ni further teaches said magnet retaining tab (modified Fig. 5, 15) including a post portion (modified Fig. 5, the fact that 15 extends radially into the pocket 15) that extends generally radially relative to the rotational axis, the post portion including a distal retaining tab end (modified Fig. 5, radially outmost point of 15), the distal retaining tab end defining an engagement surface (modified Fig. 5, the top right corner of 15 partially defines the engagement surface) configured for engagement with the corresponding one of the magnets (see modified Fig. 5).
Regarding claim 4, Ni teaches the rotor assembly as claimed in claim 3. Ni further teaches said corresponding one of the magnets (Fig. 2, 2) being axially inserted into a respective magnet receiving slot in a first axial direction (Fig. 2, magnet 2 inserted axially downward into the slot 11), said magnet retaining tab presenting opposite axial faces (Fig. 2, axial top and bottom of 15), with one of the faces facing the first axial direction (Fig. 2, bottom of 15), said magnet retaining tab being configured so that the engagement surface engages the corresponding one of the magnets and is thereby deflected in the first axial direction when the corresponding one of the magnets is inserted in the first axial direction (modified Fig. 5, see the axially downward deflection of 15 when magnet 2 is inserted).
Regarding claim 9, Ni teaches the rotor assembly as claimed in claim 3. Ni further teaches said engagement surface being planar (see modified Fig. 5).
Regarding claim 10, Ni teaches the rotor assembly as claimed in claim 9. Ni further teaches said corresponding one of the magnets (Fig. 2, 2) being axially inserted into a respective magnet receiving slot in a first axial direction (Fig. 2, magnet 2 inserted axially downward into the slot 11), said magnet retaining tab presenting opposite axial faces (Fig. 2, axial top and bottom of 15), with one of the faces facing the first axial direction (Fig. 2, bottom of 15), said magnet retaining tab being configured so that the engagement surface engages the corresponding one of the magnets and is thereby deflected in the first axial direction when the corresponding one of the magnets is inserted in the first axial direction (modified Fig. 5, see the axially downward deflection of 15 when magnet 2 is inserted).
Regarding claim 20, Ni teaches the rotor assembly as claimed in claim 1.
Ni further teaches said outer body portion of each of said laminations including a plurality of arcuately arranged pole segments (Fig. 2, 16),
each pole segment including a first inner wall (Fig. 2, left radially extending side of 16) and a second inner wall (Fig. 2, right radially extending side of 16), adjacent pairs of the pole segments being connected by a planar outer magnet surface (Fig. 2, 13 connects the pole walls), the corresponding one of the magnet receiving slots defined, in part, by the first inner wall of a first one of the pole segments, the second inner wall of an adjacent second one of the pole segments, and the connecting planar outer magnet surface (Fig. 2, slot 11 is partially defined by the walls of adjacent poles 16 and the outer magnet surface 13), 
the corresponding one of the magnet receiving slots having a slot center point and a central slot axis that extends radially relative to the rotational axis through the slot center point (see modified Fig. 3), 

    PNG
    media_image4.png
    760
    491
    media_image4.png
    Greyscale

each of said laminations comprising a pair of distal magnet tabs (see modified Fig. 2) projecting inwardly from respective outer corners defined by an intersection of the planar outer magnet surface and the first and second inner walls. 

Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Berkouk et al. (US 20140300243 A1, hereinafter “Berhouk”).
Regarding claim 19, Berkouk teaches a rotor assembly (Fig. 7, 1) for an electric motor (“A rotor blade set for an electric motor”, [abstract]), said rotor assembly comprising: 

    PNG
    media_image5.png
    422
    507
    media_image5.png
    Greyscale

a rotor core including a plurality of laminations stacked along a rotational axis of the electric motor (Fig. 7, rotor core 1 made up of laminations 1a-1e), 
said rotor core defining a plurality of radially extending magnet receiving slots (Fig. 7, 16) extending axially through said rotor core, 
each of said laminations comprising a central body portion (Fig. 7, annular center of 1) and an outer body portion (Fig. 7, area outside of annular center of 1), 
said outer body portion substantially enclosing said central body portion; and 
a plurality of magnets (Fig. 6, 10), each magnet received in a respective magnet receiving slot of the rotor core (“When permanent magnets 10 are inserted into particular receiving pocket 16”, [0049]), 

    PNG
    media_image6.png
    281
    431
    media_image6.png
    Greyscale

each of said laminations comprising a deflectable magnet retaining tab (Fig. 1, 14) that extends radially outward from the central body portion into a corresponding one of the magnet receiving slots; said magnet retaining tab engaging and being deflected by a corresponding one of the magnets to exert a reactive force against the corresponding one of the magnets (“When permanent magnets 10 are inserted into particular receiving pocket 16, corresponding clamping clip 11 exists therefrom and clamps or presses particular magnet against undercut hook 13 in the region of circle radii 7. Likewise, clips 11 are bent axially during the course of inserting magnets 10 and engage with or enter axially adjacent notches 12, i.e., those which are located thereunder in blade set 1 or the subset. On the one hand, this fixes magnets 10 in place by clamping and, on the other hand, blades 3 of at least blade subset 1c are centered and joined together”, [0049]) (this same clamping mechanism applies to radially positioned clips 14)
said outer body portion of each of said laminations including a plurality of arcuately arranged pole segments (Fig. 1, 3a), 
each pole segment including a first inner wall (Fig. 1, left radially extending side of 3a) and a second inner wall (Fig. 1, right radially extending side of 3a), each of said laminations further including a circumferentially extending magnet retention feature formed on one of the first inner sidewalls (Fig. 1, 11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 6, 11, 14, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ni in view of Bastien (US 20170288485 A1). 
Regarding claim 5, Ni teaches the rotor assembly as claimed in claim 4. 
Ni does not teach each of said laminations comprising radially extending first and second support posts, said first and second support posts positioned axially adjacent the magnet retaining tabs, respectively, each of said support posts extending alongside and thereby limiting deflection of a respective one of the magnet retaining tabs when engaged with the corresponding one of the magnets.

    PNG
    media_image7.png
    493
    497
    media_image7.png
    Greyscale

Bastien teaches an electric motor laminated rotor assembly (Fig. 6, 12) wherein each of said laminations comprise radially extending first and second support posts (Fig. 6a, retaining tabs 110 double as support posts for their axially neighboring other retaining tabs) said first and second support posts positioned axially adjacent the magnet retaining tabs, respectively, each of said support posts extending alongside and thereby limiting deflection of a respective one of the magnet retaining tabs when engaged with the corresponding one of the magnets (this structure of having the tabs face to face with each other would perform the function of limiting deflection of the tabs).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the rotor assembly of Ni to axially align the tabs so that they can double as support posts as taught by Bastien. 
This would have the advantage of providing greater mechanical support to the retaining tabs.
Regarding claim 6, Ni in view of Bastien teaches the rotor assembly as claimed in claim 5.
Ni does not teach each of said first and second support posts engaging the respective magnet retaining tab along a respective one of the faces.
Bastien further teaches each of said first and second support posts engaging the respective magnet retaining tab along a respective one of the faces (Fig. 6a, retaining tabs/support posts are all axially face to face with each other).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the rotor assembly of Ni to axially align the tabs so that they can double as support posts as taught by Bastien. 
This would have the advantage of providing greater mechanical support to the retaining tabs.
Regarding claim 11, Ni teaches the rotor assembly as claimed in claim 10.
Ni does not teach each of said laminations comprising radially extending first and second support posts positioned axially adjacent the magnet retaining tabs, respectively, each of said support posts extending alongside and engaging a respective one of the magnet retaining tabs along a respective one of the faces, thereby limiting deflection of the respective magnet retaining tab when engaged with the corresponding one of the magnets.
 Bastien teaches an electric motor laminated rotor assembly (Fig. 6, 12) wherein each of said laminations comprise radially extending first and second support posts (Fig. 6a, retaining tabs 110 double as support posts for their axially neighboring other retaining tabs) said first and second support posts positioned axially adjacent the magnet retaining tabs, respectively, each of said support posts extending alongside and thereby limiting deflection of a respective one of the magnet retaining tabs when engaged with the corresponding one of the magnets (this structure of having the tabs face to face with each other would perform the function of limiting deflection of the tabs).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the rotor assembly of Ni to axially align the tabs so that they can double as support posts as taught by Bastien. 
This would have the advantage of providing greater mechanical support to the retaining tabs.
Regarding claim 14, Ni teaches the rotor assembly as claimed in claim 1.
Ni does not teach each of said laminations comprising radially extending first and second support posts, each of said magnet receiving slots defining a slot center point and a central slot axis that extends radially relative to the rotational axis through the slot center point, said magnet retaining tabs and said first and second support posts being centered in the magnet receiving slots, symmetrical about the central slot axis of a corresponding one of the magnet receiving slots.

    PNG
    media_image8.png
    493
    497
    media_image8.png
    Greyscale

Bastien teaches an electric motor laminated rotor assembly (Fig. 6, 12) wherein each of said laminations comprise radially extending first and second support posts (Fig. 6a, retaining tabs 110 double as support posts for their axially neighboring other retaining tabs) each of said magnet receiving slots defining a slot center point and a central slot axis that extends radially relative to the rotational axis through the slot center point, said magnet retaining tabs and said first and second support posts being centered in the magnet receiving slots, symmetrical about the central slot axis of a corresponding one of the magnet receiving slots (see modified Fig. 6a). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the rotor assembly of Ni to axially align the tabs along a central slot axis so that they can double as support posts as taught by Bastien. 
This would have the advantage of providing greater mechanical support to the retaining tabs.
Regarding claim 15, Ni teaches the rotor assembly as claimed in claim 1. 
Ni further teaches the magnet retaining tabs having a base width, said magnet receiving slots each having a slot width, said base width being less than about one-fourth (1/4) of the slot width (see modified Fig. 3). 

    PNG
    media_image9.png
    614
    497
    media_image9.png
    Greyscale

Ni does not teach each of said laminations comprising radially extending first and second support posts, said support posts and magnet retaining tabs having a substantially similar base width.
Bastien teaches each of said laminations comprising radially extending first and second support posts (Fig. 6a, retaining tabs 110 double as support posts for their axially neighboring other retaining tabs), said support posts and magnet retaining tabs having a substantially similar base width (the post and tabs are the same so they have the same base width).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the rotor assembly of Ni to axially align the tabs along a central slot axis so that they can double as support posts as taught by Bastien and to have base widths substantially the same as that of the retention tabs as taught by Bastien. 
This would have the advantage of providing greater mechanical support to the retaining tabs.
	Regarding claim 17, Ni in view of Bastion teaches the rotor assembly as claimed in claim 15.
Ni does not teach said base width progressively decreasing in a radial outward direction along a radial length of the magnet retaining tab and support posts.
Bastion further teaches said base width progressively decreasing in a radial outward direction along a radial length of the magnet retaining tab and support posts (Fig. 6a, see taper at radially outer edge of 110)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the rotor assembly of Ni in view of Bastion so that the base width of the retaining tabs and support posts tapered in the radial outward direction as taught by Bastion. 
This would have the advantage of avoiding hard corners in the tabs that could damage the magnet if they were brought into contact. 
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ni in view of Bastion and Kaiser et al. (US 20160248286 A1, hereinafter “Kaiser”).
Regarding claim 16, Ni in view of Bastion teaches the rotor assembly as claimed in claim 15.
Ni further teaches said base width being substantially constant along a radial length of the magnet retaining tab (see constant base width of 15 in modified Fig. 3). 
Ni does not teach said base width being substantially constant along a radial length of the support posts.
Kaiser teaches a support post (Fig. 5, top and bottom tab of 152 support the middle tab) for a rotor assembly with a base width that is substantially constant along a radial length of the support posts.

    PNG
    media_image10.png
    574
    392
    media_image10.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the rotor assembly of Ni in view of Bastion so that the support posts had a base width that is substantially constant along a radial length of the support posts as taught by Kaiser.
This would have the advantage of allowing the posts to cover the tab both lengthwise and widthwise to provide the maximum mechanical support. 
Allowable Subject Matter
Claims 7, 8, 12, 13, and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 7 and 12, both of these claims require the radial distance of the support posts to be less than the radial distance of the engagement region. This can be seen in Fig. 17 of the applicant’s disclosure. Both Bastion and Kaiser teach rotor assemblies where the radial distance of the support posts is the same as the radial distance of the engagement region. The prior art fails to anticipate or render obvious this limitation in light of all the other limitations of the claim.
Claims 8 and 13 are allowable by virtue of their dependence on claims 7 and 12 respectively.
Regarding claim 18, Ni in view of Bastion teaches the rotor assembly as claimed in claim 17. Ni in view of Bastion does not explicitly teach said base width tapering radially outward at a taper angle in the range between and including about four degrees and six degrees. The base widths of Bastion appear to possibly be within this range, but it is not sufficiently clear to be considered an explicit or inherent teaching of the claimed feature. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S LEONE whose telephone number is (571)272-4039. The examiner can normally be reached M-F: 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S LEONE/               Examiner, Art Unit 2834  

/QUYEN P LEUNG/               Supervisory Patent Examiner, Art Unit 2834